Cross appeals from an order of the Supreme Court (Keniry, J.), entered July 1, 1996 in Saratoga County, which, inter alia, granted plaintiffs cross motion for summary judgment declaring, inter alia, that the disclaimer by defendant St. Paul Fire and Marine Insurance Company was untimely as a matter of *1049law and. that plaintiff is entitled to the excess coverage provided under the insurance policy.
Order affirmed, upon the opinion of Justice William H. Keniry.
Crew III, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs.